People v Wright (2017 NY Slip Op 05857)





People v Wright


2017 NY Slip Op 05857


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2012-02356
 (Ind. No. 8181/08)

[*1]The People of the State of New York, respondent,
vAdam Wright, appellant.


Lynn W. L. Fahey, New York, NY (William A. Loeb and Alex Donn of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Seth M. Lieberman, and Terrence F. Heller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Riviezzo, J.), rendered February 29, 2012, convicting him of rape in the first degree (four counts), sexual abuse in the first degree (two counts), assault in the second degree, assault in the third degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court did not err in granting his request to represent himself at trial. The record, as a whole, demonstrates that the defendant made a knowing, voluntary, and intelligent decision to waive his right to counsel and to proceed pro se (see People v Crampe, 17 NY3d 469, 481-482; People v McCord, 133 AD3d 689, 690; cf. People v Arroyo, 98 NY2d 101, 103-104; People v Slaughter, 78 NY2d 485, 491; Matter of Lawrence S., 29 NY2d 206, 208-209). Moreover, the court adequately warned the defendant of the risk inherent in proceeding pro se, and apprised him of the singular importance of the lawyer in the adversarial system of adjudication (see People v Crampe, 17 NY3d at 482; People v Arroyo, 98 NY2d at 104; People v Smith, 92 NY2d 516, 520; People v McCord, 133 AD3d at 690).
LEVENTHAL, J.P., BARROS, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court